Exhibit 10.3

Ethanol Marketing and Services Agreement

This Agreement is made and entered into this 24th day of April, 2007, by and
between Northern Lights Ethanol, LLC having an address near Big Stone City.
South Dakota (hereinafter referred to as Owner), and Ethanol Products, LLC d/b/a
POET Ethanol Products having an address of 9530 B. 37th Street North, Wichita,
Kansas 67226 (hereinafter referred to as Marketer).

RECITALS:

A)           The Owner would like to utilize the services of a Marketer to
market fuel grade ethanol (hereinafter referred to as Ethanol) from its plant
sited near Big Stone City, South Dakota.

B)            Marketer is in the business of marketing Ethanol in the United
States.

C)            The parities desire to enter into and execute this Agreement for
the purpose of setting forth agreed upon terms and conditions.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the parties agree as follows:

1.             Marketing Rights. Owner gives Marketer exclusive rights to market
all Ethanol produced from its ethanol plant near Big Stone City, South Dakota.

2.             Term of Agreement. The initial term of this agreement shall be
five (5) years effective on. July 1, 2007 (the “Commencement Date”). This
Agreement renews automatically for additional five (5) year periods, at the end
of the initial period and at the end of any subsequent five (5) year renewal
period, unless terminated by either party. Either party may terminate this
agreement at the end of the initial period or at the end of any five (5) year
renewal period by giving to the other party ninety (90) days written notice of
termination prior to the end of the then current period. Within fifteen (15)
days of receipt of written notice of termination by either party, Marketer will
provide Owner with a quantity per month of Ethanol for up to one (1) year from
termination that will be needed to fulfill sales contracts in existence at the
time of termination and copies of said contracts. Owner agrees that all such
existing contracts disclosed in the fifteen (15) day period will be fulfilled,
and that the terms of this Agreement will remain in effect for all such Ethanol.

3.             Marketing Services Provided.   Marketer will provide to Owner the
following marketing services:


--------------------------------------------------------------------------------


a.             Marketing.  Marketer will use its best efforts to effect the same
of Owner’s Ethanol at available market prices.

b.             Scheduling. Marketer will be responsible for scheduling all
shipments of Owner’s Ethanol. Marketer will provide to Owner a shipping order,
and Owner will provide a combined shipping schedule as stated in Section 8
below.

c.             Leased Storage.  If it is deemed necessary by Marketer to market
Owner’s Ethanol through storage facilities, Owner will pay all lease and
throughput costs associated with such leases.

d.             Freight and Transportation. When necessary to market Owner’s
Ethanol, Marketer will arrange for all freight and transportation services,
including rail equipment, for delivery of Owner’s Ethanol.  Owner will pay all
freight, transportation service and. throughput costs.

e.             Customer Creditworthiness. Marketer will make reasonable efforts
to review the creditworthiness of Owner’s Ethanol customers. As deemed necessary
at Marketer’s discretion, Marketer will obtain at its expense Credit Bureau
reports or Dunn and Bradstreet reports for customers of Owner. Marketer will
then recommend to Owner, which, if any, accounts Marketer believes should be
rejected. Owner will have the right to request and review the rejection
recommendations and/or reports and notify Marketer in writing of any customers
in addition to the recommendations of Marketer that should be rejected or
accepted by Owner. Marketer will not sell Ethanol to any customer rejected by
Owner or Marketer.

f.              Accounts Receivable. Marketer will make reasonable efforts to
collect any past due accounts. However, Marketer shall not be required to
initiate litigation to collect delinquent accounts.  Marketer is authorized to
turn over to collection agencies a delinquent account unless Owner determines
that it will assume responsibility for collecting the account. Any collection
agency fees resulting from the collections process will be borne by Owner.  All
accounts receivable losses arising from the marketing of Ethanol are the sole
responsibility of Owner, however, there will be no marketing fee paid to
Marketer on these receivable losses.

g.             Title To and Risk of Loss. Title to and risk of loss shall pass
from Owner directly to Owner’s customer according to the provisions of each
sales transaction.

h.             Transaction Processing. Marketer will be responsible for
invoicing all Ethanol marketed, receiving payments from customers, and paying
freight and/or storage when necessary. Owner will be responsible for furnishing
Marketer a report by 10:00 AM each

2


--------------------------------------------------------------------------------


workday of the previous day’s shipments. Marketer will send to the customers
invoices the same day as the report is received.

i.              Remittance of Payment.  Each week a payment will be made to
Owner for all Ethanol invoiced thirteen to nineteen (13-19) days prior to said
date that has been paid by Owner’s customers. This payment will be adjusted for
all; freight, transportation services, storage costs, throughput costs, Fees,
costs incurred due to a Regulatory Change or Change in Customer Requirements,
taxes, and when applicable, an adjustment for value-added as stated in Section 7
below.

4.             Administrative Services Provided. Marketer will provide to Owner
the following Administrative Services:

a.             Distribution Services.  Marketer will be responsible for an
on-going program to conduct carrier audits and will be responsible for carrier
selection and dispatching, freight rate bundling and distribution optimization.

b.             Transaction Processing.  Marketer will be responsible for ethanol
licensing, monitoring and state compliance reporting, state surety bonding, tax
collection, remittance and reporting, purchase and sales acknowledgments, late
payment collections and electronic funds transfer services.

c.             Inventory Management. Marketer will be responsible for monitoring
future ethanol stock levels projected for Owner’s plant to facilitate the
marketing program established by Marketer.

d.             Proprietary Software. Marketer will install and maintain a
proprietary software system to handle linked transaction processing and
necessary data access to ethanol marketing and sales information.

e.             Denaturant Supply. Marketer has the exclusive right to supply
denaturant to Owner’s Ethanol plant subject to terms, conditions, and pricing as
mutually agreed to by Marketer and Owner.

5.             Marketing and Administrative Service Fee.  The Marketing and
Administrative Service Fee (the “Service Fee”) shall be initially $0.0085/gallon
of denatured Ethanol as produced by the Ethanol Plant located near Big Stone
City, South Dakota, from the Commencement Date to the fifth annual anniversary
of the Commencement Date. The Service Fee shall be adjusted on the fifth
anniversary of the Commencement Date and every fifth annual anniversary
thereafter during any renewal period for which this Agreement remains in effect
(the “Adjustment Dates”). The Service Fee shall be adjusted in accordance with
the percent change in the

3


--------------------------------------------------------------------------------


Producer Price Index for “All Finished Goods” (Series ID: WPUSOP3000), not
seasonally adjusted, as it appears in the periodical PPI Detailed Report as
published by the U.S. Department of Labor (the “Index”). The Service Fee in
effect immediately prior to an Adjustment Date shall be adjusted on the
Adjustment Date, based upon the percent increase or decrease between the
reference base date and the current Adjustment Date. The reference base date for
the adjustment to be made on the fifth anniversary shall be the Commencement
Date. The reference base date for the adjustment to be made on any subsequent
five year anniversary shall be the previous Adjustment Date. Thus, the reference
base date for the adjustment to be made on the tenth anniversary shall be the
fifth anniversary of the Commencement Date. All calculations for the Index shall
be based upon the latest version of the Index published as of the Adjustment
Date. If the Index value is not available for the month of the Adjustment Date,
the Index value for the immediately preceding three months, whichever is the
most recent month which has a published value, shall be used as the Index value
for adjusting the Service Fee. If no Index values have been published for those
months, then the parties shall agree upon a substitute index.

The Service Fee to be paid to Marketer by Owner as of each Adjustment Date shall
be calculated as follows:

a.             Subtract the Index value for the reference base date from the
Index value as of the Adjustment Date.

b.             Divide the result of the subparagraph a calculation by the Index
value for the reference base date.

c.             Multiply the result of the subparagraph b calculation times the
Service Fee in effect immediately prior to the Adjustment Date.

d.             Add the result of the subparagraph e calculation to the Service
Fee in effect immediately prior to the Adjustment Date.

e.             The result of the subparagraph d calculation is the Service Fee
to be paid from the current Adjustment Date until the next Adjustment date.

4


--------------------------------------------------------------------------------


The following example demonstrates the elements of the above-described formula:

Adjustment Date Index value

 

100

Base date Index value

 

94

Result (a)

 

6.0

Divide result (a) by base date Index value

 

÷94

Result (b)

 

.064

Result (b) multiplied by current Service Fee

 

.0085

Result (c)

 

.0005

Result (d) added to current Service Fee

 

.0085

Result (e) equals New Service Fee

 

0.0090

 

6.             Marketer’s Purchase of Ethanol. Marketer may purchase for its own
account all or a portion of Owner’s Ethanol at a price to be agreed upon by the
parties at the time of the purchase.

7.             Value-Added Opportunities. Marketer and Owner mutually recognize
that on occasion Marketer will be able to develop a sale opportunity for Owner’s
ethanol that is above the market value for sales typically completed on a spot
market or contract rollover basis (a “value-added transaction”).  Examples of
value-added transactions include the building of new markets, time exchanges,
location exchanges, rack pricing, and negotiation of spread differentials. The
parties acknowledge that new value-added opportunities not yet known to the
parties are expected to be developed by Marketer in the future. Owner and.
Marketer acknowledge that for value-added opportunities, the Marketing Fee is
insufficient to compensate Marketer for additional income and profits generated
for Owner. Therefore, Owner and Marketer agree to share the additional margin
generated from value-added transactions at the ratio of 50% for Owner and 50%
for Marketer. The additional margin will be calculated based on. the difference
in the sales price of the value-added opportunity at Owner’s production facility
(net of transportation, cost) and the sales price of a typical market
transaction (net of transportation cost) for a similar lime period.

In order to facilitate the completion of value-added opportunities, which occur
and disappear quickly within the market, Owner agrees to identify
representatives of Owner with authority to approve value-added transactions.
Marketer will upon identification of a value-added opportunity present to any
one of Owner’s representatives the value-added opportunity, including the
details of said transaction, for consideration. Owner has complete and sole
discretion to accept or reject the value-added opportunity. If agreed upon by
Owner’s representative, Marketer will

5


--------------------------------------------------------------------------------


confirm in writing to Owner’s representative the agreement of the parties
regarding the value-added opportunity. In this case, Marketer shall Ethanol
complete the value-added transaction in accordance with the agreement of the
parties. If Owner’s representative declines to participate in the value-added
opportunity, then Marketer will not complete the value-added opportunity for
Owner’s account.

8.             Reporting. Marketer will provide Owner with the following reports
on a schedule described below during the term of this Agreement:

Shipping Orders

 

Daily

Market Information

 

Weekly

Sales Summary

 

Monthly

 

Owner will provide Marketer with the following reports on a scheduled described
below during the tern of this Agreement:

Daily Production

 

Daily

Combined Shipping Schedule

 

Daily

 

In addition to the aforementioned reports, Owner will timely inform Marketer of
daily inventories, plant shutdowns, daily production projections, and any other
information requested by Marketer in which to perform wider this Agreement.

9.             Discontinuation of Production. In the event that Owner wishes to
discontinue or reduce the production of Ethanol, Owner will notify Marketer one
(1) year in advance of Owner’s decision so that all contract commitments made by
Marketer for Owner may be net. If less than one (1) year notice of
discontinuance or reduction of production is provided to Marketer, or if
unforeseen circumstances cause Owner to cease or reduce production at its plant,
Owner grants to Marketer the power to buy in Ethanol short falls for the account
of the Owner on any unfilled contracts, and that any associated losses will be
reimbursed by Owner to Marketer.

10.           Liability. Owner recognizes that Marketer will be performing its
duties hereunder as an undisclosed agent for and on behalf of Owner. 
Nevertheless, any and all liability related to the Ethanol, including but not
limited to Ethanol quality and condition, the timely delivery of Ethanol, and
the handling, transportation, storage and release of Ethanol into the

6


--------------------------------------------------------------------------------


environment, shall remain the sole responsibility of Owner, except to the extent
provided in. Section 12.

11.           Indemnification of Marketer. Owner shall indemnify, hold harmless
and defend Marketer, and its officers, directors, employees and agents from and
against any and all claims, actions, damages, liabilities and expenses,
including but not limited to, attorneys’ and other professional fees, in
connection with loss of life, personal injury and/or damage to property of third
parties, arising from or out of Marketer’s services provided under the terms and
conditions of this Agreement, and for Owner’s breach of this Agreement, the
quality and condition of the Ethanol, the breach of any warranty or
representation regarding the quality and condition of the Ethanol, the failure
of the Owner to timely deliver Ethanol, and the handling, transportation,
storage and release of Ethanol into the environment, except that Owner shall not
indemnify, hold harmless and defend Marketer from (i) the negligent or willful
and wanton misconduct of Marketer and its officers, directors, employees and
agents, (ii) any act beyond the scope of the Marketer’s services to be rendered
under the terms and conditions of this Agreement,(iii) any violation of laws,
regulations, ordinances and/or court orders by Marketer.

12.           Indemnification of Owner. Marketer shall indemnify, hold harmless
and defend Owner, and its officers, employees and agents from and against any
and all claims, actions, damages, liabilities and expenses, including, but not
limited to, attorneys’ and other professional fees, in connection with
Marketers’ breach of this agreement and, in connection with loss of life,
personal injury and/or damage to property of third parties arising from or out
of (i) the negligent or willful or wanton misconduct of Marketer and its
officers, directors, employees and agents, (ii) any act beyond the scope of -
Marketer’s services to be rendered under the terms and conditions of this
Agreement, and (iii) any violation of laws, regu1ations, ordinances and/or court
orders by Marketer.

13.           Insurance. Marketer will furnish Owner with an insurance
certificate verifying that Marketer has commercial general liability insurance
with a limit of at least $1 million per occurrence and a $2 million aggregate
limit, and umbrella insurance with at least a $4 million limit.

14.           Taxes. Owner shall be solely responsible for payment of all taxes
and charges, now or hereafter imposed (whether by federal, state, municipal or
other public authority), by reason of this Agreement or its performance,
including but not limited to, sales or use taxes, but excluding any income tax
imposed upon the net profits of Marketer.  Marketer shall deduct from

7


--------------------------------------------------------------------------------


the proceeds of sales of Ethanol an amount equal to any taxes imposed by reason
of the Original Agreement or its performance and shall remit to the appropriate
government entity the taxes owed.

15.           Entire Agreement and Amendment. This Agreement contains the entire
Ethanol Marketing Agreement between the parties. No oral statements,
representations or prior written matter not contained in this Agreement shall
have any effect regarding products marketing. This Agreement shall not be
amended or modified in any manner except by a writing executed by both parties.

16.           Confidential Nature of Agreement. Marketer and Owner agree to keep
all sales, prices, inventory positions, and the details of this Agreement
strictly confidential.

17.           Assignment.  This Agreement shall not be assigned by either party,
except to an affiliate controlled by or in control of said party, without the
written consent of the other party.

18.           Governing Law.  This Agreement shall be governed, construed and
enforced under the laws of the State of South Dakota.

19.           Force Majeure.  Marketer shall not be liable to Owner for its
failure to deliver services hereunder, and Owner shall not be liable to Marketer
for its failure to produce ethanol; when such failure shall be due to the
failure of processing equipment, fires, floods, storms, weather conditions,
strikes,  lock outs, other industrial disturbance, riots, legal interference,
governmental action or regulation, acts of terrorism, acts of God or public
enemy, or, without limitation by enumeration, any other cause beyond Marketer’s
or Owner’s reasonable control; provided Marketer or Owner shall promptly and
diligently take such action as may be necessary and practicable under the then
existing circumstances to remove the c1ause of failure and resume delivery of
services or ethanol, The party seeking to invoke this provision shall provide
notice within 48 hours or such other time as is reasonable under the
circumstances. The party shall further notify the other party as to the time
when the force majeure condition is no longer in effect.

20.           Termination Of Other Contracts.  Affiliates of Marketer have
entered into with Owner contracts under which the Affiliates provide various
services and licenses. Those Affiliate contracts include, but may not be limited
to, the following contracts:

8


--------------------------------------------------------------------------------


 

Affiliate Companies

 

Affiliate Contracts

Broin Management, LLC

 

Management Agreement

Broin Management LLC

 

Corn and Natural Gas Price Risk Management Agreement

Dakota Gold Marketing, Inc

 

DDGS Marketing Agreement

Broin Companies, LLC

 

Information Technology, Systems Management and Data Management Services
Agreement

Broin Research, Inc.

 

Technology and Patent Rights License Agreement

Broin and Associates, Inc.

 

Standard Form Agreement Between Owner and Design Builder

 

The above-described Affiliate contracts, and any other contract that might be in
existence now or in the future between Owner and an Affiliate, shall constitute
the “Affiliate Contracts.” In the event that an Affiliate Contract is terminated
for any reason, without the Affiliate Contract having been renewed or replaced
with a similar contract between an Affiliate and Owner, then Marketer may in its
sole discretion terminate this Agreement upon sixty (60) days’ advance written
notice to Owner. “Affiliate” means any of the above-described affiliates, or any
other present or future company of which ten percent (10%) or more of the
outstanding securities are owned or controlled by Jeff Broin and/or one or more
of the Affiliates.

21.           Regulatory Changes and Changes in Customer Requirements.  In the
event that at any time subsequent to the Effective Date there occurs a
Regulatory Change or any Change in Customer Requirements which increases the
cost to Marketer of providing the services set forth herein, and if Ethanol
Products so elects by notice to Owner, then Owner shall reimburse Ethanol
Products for the additional costs incurred as a result of the Regulatory Change
or Change in Customer Requirements. A “Regulatory Change” means any change after
the Effective Date in any applicable statute, law, code, determination, rule,
regulation, decree, injunction, franchise, permit, certificate, license,
ordinance, standard or control of any governmental authority. By way of example,
a Regulatory Change would include increased reporting requirements of government
authorities for the marketing, sale, transportation or storage of ethanol. A
“Change in Customer Requirements” means any change after the Effective Date in
any requirement for the purchase, delivery, transportation, storage, testing,

9


--------------------------------------------------------------------------------


reporting or insuring of ethanol, By way of example, a Change in Customer
Requirements would include a customer imposing upon Marketer a requirement that
Marketer use a specific software package in order for Marketer to market ethanol
to the customer.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

NORTHERN LIGHTS ETHANOL, LLC (Owner)

 

 

 

By

/s/ Delton Strasser

 

 

 

 

 

 

Its

President

 

 

 

 

ETHANOL PRODUCTS, LLC d/b/a POET Ethanol

 

Products (Marketer)

 

 

 

 

 

By

/s/Robert Casper

 

 

 

 

 

 

Its

President

 

 

10


--------------------------------------------------------------------------------